DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/674,759 on November 4, 2021. Please note Claims 1-19 are pending and have been examined. Please note Claims 4-7, 11-15, 18 and 19 have been withdrawn in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 8-10, 16 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Representative Claim 1 recites therein of “issuing no scan control command when it is determined that the plurality of shift register units does not have the abnormality”.

Respectfully, there does not seem to be support in the specification for this limitation. While there is support for the scan control command to initiate a different type of scanning, the specification is silent as specifically noting that no scan control command is issued when there is no abnormality. Respectfully, the negative limitation does not seemingly have support and the mere lack of the details/disclosure is not sufficient for reasonable possession of subject matter.

Similar issues exist in Claims 8 and 16 and the same reasoning is applicable to these claims as well. The dependent claims, highlighted above, do not remedy these issues as well.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-3, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. ( US 2019/0333432 A1 ) in view of Gu et al. ( US 2021/0065611 A1 ).

	Chen teaches in Claim 1:
	A driving method of a gate driving circuit ( Figure 2, [0004] discloses a circuit and accompanying method to drive the shown elements, namely the gate scan driving circuit ), comprising: 
outputting, by a plurality of shift register units of a shift register, signals sequentially, the plurality of shift register units is cascaded and performs a single-directional scanning, wherein the single-directional scanning comprises one of a forward or a reverse scanning ( Figure 2, [0018]+ disclose a cascading stage layout, starting with a first-stage and ending with a last-stage. Depending on the type of scanning (forward or backward), one of these two stages receives the initial signal and a sequential scanning is initiated. [0021] specifically notes of performing a scenario for performing forward scanning and another scenario of performing backward scanning. See Figure 6, step S102 for receiving the outputs of each type of scanning. Please note the claim language does not specifically detail the timing of the forward and backward driving and it is clear that Chen teaches of being able to perform both types of driving ); 
determining, by a detection module ( Figure 2, [0024] discloses a detection signal selecting circuit 20 which has a plurality of switch units ), whether the plurality of shift register units has an abnormality according to one or more signals outputted from at least a part ( Figure 2, [0021], [0027] discloses a bidirectional scanning method (forward or backward, read as an operating mode) which can detect an exception of the scan driving circuit (read as an abnormality) and then implement timely examination and repairing. Please note the flowchart of Figure 6, [0046]+ which notes of obtaining an output sequence of the shift register stages and then outputting first and second control signals (read a scan control command) which controls the switches shown in Figure 2 to control the direction of scanning. Furthermore, please note the combination below with regards to the changes in mode/operation with regards to the detection of the abnormality ); and 
controlling, by a scan control module, the shift register to perform bi-directional scanning under the scan control command, wherein the bi-directional scanning comprises the forward scanning and the reverse scanning ( Figure 6, [0046] discloses selecting a detection signal based on the output sequence received from the shift registers. Based on this selection, the direction of scanning is selected ([0048]). Figure 2, [0027] discloses bidirectional scanning of, in sequence, using the forward and backward scanning in order to detect abnormalities and repair them ); but

Chen does not explicitly teach of “issuing a scan control command when it is determined that the plurality of shift register units has the abnormality and issuing no scan control command when it is determined that the plurality of shift register units does not have the abnormality” and to emphasize “to switch the operating mode from the single-directional scanning to a bi-directional scanning”.

Chen also teaches to use bi-directional scanning when an abnormality occurs and Gu details the timing, i.e. when this abnormality occurs is when the bi-directional scan control command is issued; otherwise no switch/scan control command is issued as no abnormality is detected. Respectfully, if no error is found, then there is no need to deviate from the normal/unidirectional scanning, as is commonly used in display driving. Furthermore, Chen teaches to repair the abnormal register after examination and this is because the abnormal one will not output properly (read as except an abnormal shift register unit). As combined, upon detection of the abnormality, bidirectional scanning will be activated (both Chen and Gu teach this), from a mode that was not bidirectional scanning, such as a single-directional/unidirectional, etc and the timing sequences of Gu can be applied.



	Chen teaches in Claim 2:
	The method according to claim 1, wherein the detection module comprises a first detection unit, and the scan control module comprises a first scan control unit ( Figure 2, [0016] discloses a first switch unit 101 within the detection selection circuit 20. For reference, also please note the second switch unit 102 and these are toggled based on the selected direction of scanning ), 
wherein said determining, by the detection module, whether the plurality of shift register units has the abnormality according to the one or more signals outputted from the at least a part of the plurality of shift register units and issuing the scan control command when it is determined that the plurality of shift register units has the abnormality comprises: receiving, by the first detection unit, the one or more signals outputted from the at least a part of the plurality of shift register units, and issuing a first scan control command when it is determined that at least one of the plurality of shift register units does not output a signal within one frame ( [0017], [0021], [0027] discloses detecting when there is a great difference between the initially outputted scanning driving signal and the last outputted scan driving signal, which indicates an abnormality. As a result, one particular control signal (first or second) is selected and the corresponding switch is toggled to initiate the selected direction of driving ); but

alternately in two successive frames under the first scan control command.”  (emphasis on underlined)

It is clear that Chen teaches of bi-directional scanning (forward and backward) with the purpose of examination and ultimately, repairing the abnormal scanning stage. In light of this process being able to correct the issue and restore/suppress the defective scanning stage, it is a design choice as to the exact scanning sequence (whether it is two successive frames, etc). Respectfully, one of ordinary skill in the art would realize that a number of different sequences can be applied to achieve the same end result, which is to examine/repair the defective stage.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the scanning sequence, with the motivation that the implementation of two successive frames is a design choice and within the spirit of Chen’s teaching to apply the same forward and backward scanning that Applicant also proposes.

	Chen teaches in Claim 3:
	The method according to claim 2, wherein the first detection unit receives a signal outputted from a 1st stage of shift register unit of the plurality of shift register units and a signal outputted from a last stage of shift register unit of the plurality of shift register units. ( Figure 2, [0017], etc, disclose the circuit 20 receiving signals from the first-stage and the last-stage of the driving units )

	Chen teaches in Claim 8:
	A gate driving circuit ( Figure 2, [0004] discloses a circuit and accompanying method to drive the shown elements, namely the gate scan driving circuit ), comprising: 
a shift register, comprising a plurality of shift register units, the plurality of shift register units being cascaded and each of the plurality of shift register units comprising a scanning signal terminal configured to perform single-directional scanning and a signal output terminal, wherein the single-directional scanning comprises one of forward scanning and reverse scanning; and one or more signals are outputted from the signal output terminal of at least a part of the plurality of the shift register units ( Figure 2, [0018]+ disclose a cascading stage layout, starting with a first-stage and ending with a last-stage. Depending on the type of scanning (forward or backward), one of these two stages receives the initial signal and a sequential scanning is initiated. Figure 3 better shows the input and output terminals/aspects of each stage. While Figure 2 shows some of the terminals, Figure 6 shows an enlarged view of the various terminals to provide signals. Please note the claim language does not specifically detail the timing of the forward and backward driving and it is clear that Chen teaches of being able to perform both types of driving ),
a detection module electrically connected to one or more signal output terminals of at least a part of the plurality of shift register units, wherein the detection module is configured to determine whether the plurality of shift register units has an abnormally according to the outputted one or more signals, ( Figure 2, [0024] discloses a detection signal selecting circuit 20 which has a plurality of switch units. Figure 2, [0021], [0027] discloses a bidirectional scanning method (forward or backward) which can detect an exception of the scan driving circuit (read as an abnormality) and then implement timely examination and repairing. Please note the flowchart of Figure 6, [0046]+ which notes of obtaining an output sequence of the shift register stages and then outputting first and second control signals (read a scan control command) which controls the switches shown in Figure 2 to control the direction of scanning. Figure 6, [0046] discloses selecting a detection signal based on the output sequence received from the shift registers. Based on this selection, the direction of scanning is selected ([0048]). Please note the claim language does not specifically detail the timing of the forward and backward driving and it is clear that Chen teaches of being able to perform both types of driving ); and 
a scan control module electrically connected to the detection module to receive the scan control signal and electrically connected to the scanning signal terminal of each of the plurality of shift register units ( Figure 1 shows the connections of the units to the driving units ); but

Chen does not explicitly teach “to issue a scan control command that controls an operating mode of the shift register when it is determined that the plurality of shift register units has the abnormality, and to issue no scan control command when it is determined that the plurality of shift register units does not have the abnormality” and “to control the shift register to switch the operating mode from the single-directional scanning to a bi-directional scanning under the scan control command, wherein the bi-directional scanning comprises the forward scanning and the reverse scanning”

Chen also teaches to use bi-directional scanning when an abnormality occurs and Gu details the timing, i.e. when this abnormality occurs is when the bi-directional scan control command is issued; otherwise no switch/scan control command is issued as no abnormality is detected. Respectfully, if no error is found, then there is no need to deviate from the normal/unidirectional scanning, as is commonly used in display driving. Furthermore, Chen teaches to repair the abnormal register after examination and this is because the abnormal one will not output properly (read as except an abnormal shift register unit). As combined, upon detection of the abnormality, bidirectional scanning will be activated (both Chen and Gu teach this), from a mode that was not bidirectional scanning, such as a single-directional/unidirectional, etc and the timing sequences of Gu can be applied.



	Chen teaches in Claim 9:
	The gate driving circuit according to claim 8, 
wherein the detection module comprises a first detection unit ( Figure 2, [0016] discloses a first switch unit 101 within the detection selection circuit 20. For reference, also please note the second switch unit 102 and these are toggled based on the selected direction of scanning ), the first detection unit comprises a first output terminal and m first input terminals, and the m first input terminals are electrically connected to the signal output terminals of m shift register units of the plurality of shift register units in one-to-one correspondence, where 1 is equal to or less than m which is equal to or less than n, and n is a number of the plurality of shift register units ( Figure 2, please note each stage has an input to its respective transistor (read as a one-to-one correspondence), which then has its own corresponding output. Furthermore, there are also a number of shift registers stages, better shown in Figure 3, satisfying the claimed formula ) and 
wherein the scan control module comprises a first scan control unit electrically connected to the first output terminal and the scanning signal terminal of each of the plurality of shift register units. ( Figures 2 and 3 show the plurality of clock terminals which are connected to the stage units as well as the output of the detection selection circuit (20/402) )


	The gate driving circuit according to claim 9, wherein m=2, and 
the two first input terminals are electrically connected to the signal output terminal of a 1st stage of shift register unit of the plurality of shift register units and the signal output terminal of a last stage of shift register unit of the plurality of shift register units. ( Figure 2 shows  two input terminals, one each for the first and last stages )

	Chen teaches in Claim 16:
	A display device, comprising: a gate driving circuit ( Figure 2, [0004] discloses a circuit and accompanying method to drive the shown elements, namely the gate scan driving circuit ), comprising: 
a shift register, comprising a plurality of shift register units, the plurality of shift register units are cascaded and each of the plurality of shift register units comprises a scanning signal terminal configured to perform a single-directional scanning and a signal output terminal, wherein the single-directional scanning comprises one of forward scanning and reverse scanning; and one or more signals are outputted from the signal output terminal of at least a part of the plurality of the shift register units ( Figure 2, [0018]+ disclose a cascading stage layout, starting with a first-stage and ending with a last-stage. Depending on the type of scanning (forward or backward), one of these two stages receives the initial signal and a sequential scanning is initiated. Figure 3 better shows the input and output terminals/aspects of each stage. While Figure 2 shows some of the terminals, Figure 6 shows an enlarged view of the various terminals to provide signals. Please note the claim language does not specifically detail the timing of the forward and backward driving and it is clear that Chen teaches of being able to perform both types of driving ); 
a detection module electrically connected to one or more signal output terminals of at least a part of the plurality of shift register units, wherein the detection module is configured to determine whether the plurality of shift register units has an abnormally according to the outputted one or more signals ( Figure 2, [0024] discloses a detection signal selecting circuit 20 which has a plurality of switch units. Figure 2, [0021], [0027] discloses a bidirectional scanning method (forward or backward) which can detect an exception of the scan driving circuit (read as an abnormality) and then implement timely examination and repairing. Please note the flowchart of Figure 6, [0046]+ which notes of obtaining an output sequence of the shift register stages and then outputting first and second control signals (read a scan control command) which controls the switches shown in Figure 2 to control the direction of scanning. Figure 6, [0046] discloses selecting a detection signal based on the output sequence received from the shift registers. Based on this selection, the direction of scanning is selected ([0048]). Please note the claim language does not specifically detail the timing of the forward and backward driving and it is clear that Chen teaches of being able to perform both types of driving ); and 
a scan control module electrically connected to the detection module to receive the scan control signal; and electrically connected to the scanning signal terminal of each of the plurality of shift register units ( Figure 1 shows the connections of the units to the driving units ); but 

Chen does not explicitly teach “to issue a scan control command that controls an operating mode of the shift register when it is determined that the plurality of shift register units has the 

However, in the same field of endeavor, shift register driving, Gu teaches of a similar abnormal operation in shift registers, ( Gu, [0086]-[0087] ), which can occur when switching from forward to backward scanning, etc. Figure 2, [0112] discloses details of a scanning operation in which forward and backward scanning are performed, causing the issue. [0097] discloses a solution in which a forward-backward scanning controller 20 can precisely provide forward and backward inputs to transistors in order to reduce abnormal operation, as shown in Figure 2. As Figures 5A/5B, 8A/8B, [0113], [0080] disclose, the forward scanning and backward scanning are alternately driven/applied (read as switching to an operating mode that focuses on bi-directional scanning, as opposed to normal driving, which is driving in only one direction, i.e. single-directional scanning). As shown, Figures 8A/8B show two sequences in which FW is applied for forward scanning, followed by BW being applied for backward scanning (other figures show the specific alternating fashion). Chen also teaches to use bi-directional scanning when an abnormality occurs and Gu details the timing, i.e. when this abnormality occurs is when the bi-directional scan control command is issued; otherwise no switch/scan control command is issued as no abnormality is detected. Respectfully, if no error is found, then there is no need to deviate from the normal/unidirectional scanning, as is commonly used in display driving. Furthermore, Chen teaches to repair the abnormal register after examination and this is because the abnormal one will not output properly (read as except an abnormal shift register unit). As combined, upon detection of the abnormality, bidirectional scanning will be activated (both Chen and Gu teach 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the driving method, as taught by Gu, with the motivation that abnormal operation can be avoided, ensuring normal operation and prolonging the lifetime of the driving circuit, ( Gu, [0169] ).

	Chen teaches in Claim 17:
	The display device according to claim 16, 
wherein the detection module comprises a first detection unit, the first detection unit ( Figure 2, [0016] discloses a first switch unit 101 within the detection selection circuit 20. For reference, also please note the second switch unit 102 and these are toggled based on the selected direction of scanning ) comprises a first output terminal and m first input terminals, and the m first input terminals are electrically connected to the signal output terminals of m shift register units of the plurality of shift register units in one-to-one correspondence, where 1 is less than or equal to m which is equal to or less than n, and n is a number of the plurality of shift register units ( Figure 2, please note each stage has an input to its respective transistor (read as a one-to-one correspondence), which then has its own corresponding output. Furthermore, there are also a number of shift registers stages, better shown in Figure 3, satisfying the claimed formula ), and 
wherein the scan control module comprises a first scan control unit electrically connected to the first output terminal and the scanning signal terminal of each of the plurality of shift ( Figures 2 and 3 show the plurality of clock terminals which are connected to the stage units as well as the output of the detection selection circuit (20/402) )

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Applicant is kindly asked to provide support for the new limitations, notably the details of “no scan control command” when there is not an abnormality. This seems like a negative limitation and regardless, it does not have support in the specification. The mere lacking of a step, in a method/series of steps, needs to specifically be detailed to establish reasonable possession of the claimed subject matter.
	As for the prior art, Chen and Gu teach of being able to detect errors and upon doing so, the combination teaches to provide bidirectional scanning. Respectfully, display driving typically operates in a unidirectional/single scanning method and upon determining an error, bidirectional scanning is implemented to alleviate the error. While there are certain technical differences between Chen and Gu, both references teach of this concept, i.e. to change operation after detecting error(s). Gu specifically details aspects of the bidirectional scanning, noting of setting signals high and low, as shown in Figures 5A/5B, for example, when performing this mode of operation (read as a reasonable interpretation of a scan control command). This alternating sequencing of signals allows for bidirectional scanning and allows Gu to deal with the error(s). If there is no error, then the command would not be issued/carried out, namely bidirectional scanning.

Conclusion
9.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621